THEA~TORNEY              GENERAL
                        OF   TEXAS




Honorable Geo. ?I.Sheppard
Comptrollerof Public Accounts
Austin, Texas
Dear Sir:                    Cptnion No. o-1832
                             Re: Liability for taxes on rein-
                                  statement of purchase of state
                                  land after forfeiture.
           On January 10, 1940, you sent us a certificate fro,,.
the General Land Office listing the various title papers ,in that
office on Section 6, Block 11, Certificate B/1603 H'O & G. N. Ry.
Co-i,640 acres in Pecos County, Texas. The certificate shows
that said section of land was sold as mlneral and grazing land
on March 23, 1911, by the state, but that said sale was forfeited
for non-payment of Interest on August 20, 1924, after which date
the state granted a mineral permit in 1926 and granted another
mineral permltin 1929 and made a grazing lease on said section'
in 1937, but said mineral permits and graztng lease have all been
cancelled and forfeited.
           Under the above circumstances you requested an opLnion
of this department as to whether or not the purchaeer of this
land whose rJ.ghtswere forfeited on August 20, 1924, would-be re-
quired to pay local ad valorem taxes for the time between the
date 'of forfeiture and the date of reinstatement should he se-
cure a reinstatement of his claim under the original purchase,
            Article 5326 of the Revrsed Clvll Statutes, 1925,
provides"
           "If any portion of the fnterest on any
    sale should not te paid when due, the land shall
    be subject to forfeiture by the Commissioner en-
    tering on the wrapper containing the papers 'Land
    Forfeited,' or words of similar import, with the
    date of such actfon and sign it officially, and
    thereupon the land and all payments shall be for-
    feited to the State, and the lands shall be offered
    for sale on a subsequent sale date. In any case
    where lands have been forfefted to the State for
    the non-payment of Interest, the purchasers, or
    their vendees, may have therr claims reinstated on
    their written request, by paying fnto the Treasury
Hon. Geo. I-I.
             Sheppard, page 2         0-1832


     the full amount of Interest due on such claim up
     to the date of reinstatement,'provided that no
     rights of third persons may have Intervened. In
     all such cases, the original obligations and
     penalties shall thereby become as binding as i~f
     no forfeiture had ever occured.    ..,*.."
           In the case of Gerlach Mercantile Company vs. State,
10 S.W. (2d) 1035, by the Court of Civil Appeals of El'Paso
it was held that where state lands were forfeited for failuri
to pay Interest and later repurchased under Artlcl'e5326a,
Revised Civil Statutes, that tax liens due the state at the date
of forfeiture would remain unimpaired and in full force and
effect. We think the same rule would apply in case of rein--
statement under Article 5326. We have been unable to find a
case which involves the exact question on which you requested
an opinion of this department. That is, with respect to taxes
between the date of forfeiture and the date of reinstatement.
It is settled that on the forfeiture of land for falIure to pay
interest such land 1s restored to the public domain and title
is reinvested in the State. In the case of Lawless vs. Wright,
86 S.W. 1039, the Court of Civil Appeals, after holding that ".~
the title to the land was reinvested In the state and became a
part of the public domain on the forfeiture, used the following
language:
           "In other words, the provision as to rein-
    statement did not have the effect of continuing
    the title, whether legal OP equitable, in the pur-
    chaser, after the forfeiture; and, although he may
    have fully intended to have his claim reinstated at
    some future time, he could not, until that rein-
    statement was made, have maintained a suit for
    possession. He did not have any possession or
    right of possession to be invaded by appellee after
    the forfeiture, and limitation could not run against
    him."
           In the case of BOykin vs, Southwest Texas Oil and Gas
CO   256 S.W. 581, by the Commission of Appeals Section B it
was'held that a purchaser of state land could n&t recover ihe
rental provided in Chapter 173 of the Acts of the 33rd Legisla-
ture to be paid the owner of the land by the holder of a permit
for prospecting and developing minerals upon the land during the
perl'odbetween the date of the forfeiture and the date oftthe
repurchase in that the repurchaser had no interest in the land
during that period other than a preferential right to replrchnse
same. This case deals with repurchase (as provided by the
statute), but we think the holding would necessarily be the same
in cases of reinstatement after forfeiture.
Hon. Geo. H. Sheppard, page 3         o-1832


           It is the opinion of this department that since the
statute providing for forfeiture and reinstatement does not pro-
vide that on reinstatement of the purchase of public land that
the taxes between the date of forfeiture and the date of reln-
statement should be paid by the reinstating purchaser;~and since
the land during that time belonged to the state as a part of the
public.domain and the purchaser had no right to possession and
no right to receive any of the revenues from same, that on re-
instatement by the original purchaser or his assigns, he isnot
liable for the payment of local ad valorem taxes from the date
of the forfeiture up to the date of the reinstatement.
            Trusting that this answers your question sufficient-
ly, I am
                                Very truly yours
                             ATTORNEYGENERAL   OF TEXAS

                                By s/b.D. Mahon
                                     D.D. Mahon
DDM:jm:wc

APPROVED FEB ~2, 1940
s/Gerald C. Mann
ATTORNEYGENEFIALOF TEXAS
Approved Opinion Committee By s/kWB Chairman